       Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 1 of 10                      FILED
                                                                                  2021 Aug-05 AM 09:46
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


 GREGORY WALKER,                           }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }   Case No.: 4:20-cv-00555-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Gregory Walker appeals the Social Security Commissioner’s denial

of his claim for a period of disability and disability insurance benefits. (Doc. 1).

Based on the court’s review of the administrative record and the parties’ briefs, the

court WILL AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      On February 5, 2018, Mr. Walker applied for a period of disability and

disability insurance benefits, alleging that his disability began on May 27, 2014. (R.

256–58).    The Social Security Administration initially denied Mr. Walker’s

application and he requested review by an Administrative Law Judge (“ALJ”). (R.

194–98, 201–02). After a hearing (id. at 14–38), the ALJ issued an unfavorable
       Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 2 of 10




decision (id. at 48–72). The Appeals Council denied Mr. Walker’s request for

review. (R. 2). The Appeals Council’s denial of review makes the Commissioner’s

decision final and ripe for the court’s judicial review. See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Where the ALJ denies benefits and the Appeals Council denies review,

[this court] review[s] the ALJ’s decision as the Commissioner’s final decision.”

Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quotation

marks and alteration omitted).

      “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists ‘such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.’” Henry, 802 F.3d at 1267 (quoting Winschel,

631 F.3d at 1178). The court may not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (quotation

marks omitted). The court must affirm “[e]ven if the evidence preponderates against

the Commissioner’s findings.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158–59 (11th Cir.2004) (quotation marks omitted).



                                         2
        Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 3 of 10




       Despite the deferential standard of review, the court must “scrutinize the

record as a whole to determine if the decision reached is reasonable and supported

by substantial evidence.” Henry, 802 F.3d at 1267 (quoting MacGregor v. Bowen,

786 F.2d 1050, 1053 (11th Cir. 1986)). The court must reverse the Commissioner’s

decision if the ALJ does not apply the correct legal standards. Cornelius v. Sullivan,

936 F.2d 1143, 1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Mr. Walker had not engaged in substantial

gainful activity since his alleged disability onset date of May 27, 2014. (R. 53). He

found that Mr. Walker had the following severe impairments: osteoarthritis of the

knees; he was post meniscectomy and chondroplasty in the right knee, with a medial

meniscal tear; he was post tendon repair in the left knee with tendinopathy in the


                                          3
        Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 4 of 10




distal quadriceps and patellar tendons; he was post rotator cuff and labral tear surgery

in the left shoulder; and he had lumbar degenerative disc disease, obesity,

hypertension, and obstructive sleep apnea. (Id. at 53–54). He also found that

Mr. Walker had non-severe impairments in the form of contact dermatitis and

adjustment disorder. (Id. at 54–55). The ALJ concluded that Mr. Walker did not

have an impairment or combination of impairments that met or medically equaled

the severity of one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix

1. (Id. at 56).

       Next, the ALJ determined that Mr. Walker had the residual functional

capacity to perform light work with some additional restrictions. (R. 58). Based on

that residual functional capacity, the ALJ found that Mr. Walker was unable to

perform any past relevant work. (Id. at 67). However, relying on testimony from a

vocational expert, the ALJ concluded that Mr. Walker could perform other jobs that

existed in significant numbers in the national economy, including office helper,

inspector checker, and assembler. (Id. at 68). Accordingly, the ALJ determined that

Mr. Walker had not been under a disability as defined in the Social Security Act

from May 27, 2014, through June 18, 2019. (Id. at 69).

IV.    DISCUSSION

       Mr. Walker argues that the court should reverse and remand the

Commissioner’s decision for four reasons: (1) the ALJ failed to adequately consider



                                           4
        Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 5 of 10




Mr. Walker’s testimony about the side effects of his medication; (2) the ALJ failed

to adequately explain the reason for rejecting a consultative physician’s opinion;

(3) the Appeals Council failed to adequately consider Mr. Walker’s new post-

decision evidence; and (4) substantial evidence did not support the denial of benefits.

(Doc. 12 at 2–3). The court addresses each issue in turn.

      1.     Side Effects of Medications

      Mr. Walker first argues that the ALJ failed to adequately consider his

testimony that his medications made him sleepy and drowsy and caused him

constipation and frequent urination. (Doc. 12 at 22).

      The court notes that Mr. Walker has not made any argument about why some

unspecified level of drowsiness, sleepiness, constipation, or frequent urination

affected his ability to work during the relevant time period. (See id. at 22–23). But

even if he had, the ALJ’s decision expressly acknowledged Mr. Walker’s testimony

about the side effects of his medications (R. 60) and found that “[t]he record is

devoid of any prolonged use of medications that would produce debilitating side

effects; however, reasonable side effects have been factored into reducing the

residual functional capacity to less than light during the relevant period.” (Id. at 63).

This is sufficient to show that the ALJ considered Mr. Walker’s testimony along

with the objective medical evidence in rejecting Mr. Walker’s testimony that the side

effects affected his ability to work. See, e.g., Cowart v. Schweiker, 662 F.2d 731,



                                           5
           Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 6 of 10




737 (11th Cir. 1981) (explaining that the ALJ’s decision must “mak[e] it possible

for a reviewing tribunal to know that the claim was not entirely ignored”); see also

Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005) (“[C]redibility

determinations are the province of the ALJ.”). The court cannot reverse the ALJ’s

decision on this ground.

       2.      Dr. Fava’s Opinion

       Mr. Walker next contends that the ALJ erred by failing to give adequate

weight to the opinion of Commissioner’s consultative examiner, Dr. Anthony Fava,

who concluded, among other things, that Mr. Walker could walk for less than thirty

minutes and could lift, carry, and handle only objects weighing less than three

pounds. (Doc. 12 at 23–28; see also R. 394). Mr. Walker argues that (1) the ALJ

substituted his judgment for Dr. Fava’s because Dr. Fava’s opinion was consistent

with evidence of Mr. Walker’s knee and shoulder surgeries, his degenerative disc

disease, and Veterans Affairs records; and (2) the ALJ did not adequately explain

his reason for rejecting Dr. Fava’s opinion. (Doc. 12 at 27–28).

       An ALJ “must state with particularity the weight given to different medical

opinions and the reasons therefor.” Winschel, 631 F.3d at 1179. 1 “[T]he ALJ is free

to reject the opinion of any physician when the evidence supports a contrary


       1
         Neither party addresses the effect of the regulations in effect for claims filed on or after
March 27, 2017. (See Doc. 13 at 11–12). Because the parties do not address those regulations,
neither does the court.


                                                 6
        Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 7 of 10




conclusion.” Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). “In deciding

how much weight to give a medical opinion, the administrative law judge considers,

among other things, the examining relationship, the treatment relationship, the extent

to which the opinion is supported by medical evidence and explanations, and

whether the opinion is consistent with the whole record.” Walker v. Soc. Sec.

Admin., Comm’r, 987 F.3d 1333, 1338 (11th Cir. 2021).

      In this case, the ALJ described Dr. Fava’s opinion in detail before explaining

why he found that opinion unpersuasive. (R. 61–62, 66). The ALJ stated that “[t]he

doctor apparently relied quite heavily on [Mr. Walker]’s subjective report of

symptoms and limitations, and seems to uncritically accept as true most, if not all,

of what [Mr. Walker] reported,” but that Mr. Walker’s statements to Dr. Fava were

inconsistent with other medical evidence and Dr. Fava’s conclusion was inconsistent

with Dr. Fava’s own examination findings. (Id. at 66). The ALJ also expressly

found that Mr. Walker’s subjective testimony was disproportionate to the objective

medical evidence. (Id. at 60; see also id. at 63).

      The court cannot “decide the facts anew, reweigh the evidence,” or substitute

its judgment for that of the ALJ. Winschel, 631 F.3d at 1178; cf. Moore, 405 F.3d

at 1213 (“To the extent that [the claimant] points to other evidence which would

undermine the ALJ’s [residual functional capacity] determination, her contentions

misinterpret the narrowly circumscribed nature of our appellate review, which



                                           7
          Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 8 of 10




precludes us from re-weighing the evidence or substituting our judgment for that of

the Commissioner even if the evidence preponderates against the decision.”)

(footnote, quotation marks, and alterations omitted). The ALJ’s decision makes

clear that he considered all of the evidence presented to him in deciding how to

weigh Dr. Fava’s opinion, the ALJ accurately described the evidence on which he

was relying, and he adequately articulated his reasons for weighing the evidence as

he did. The ALJ’s factual finding with respect to the weight to assign to Dr. Fava’s

opinion binds this court, and the court may not reweigh that opinion.

      3.      Post-Decision Medical Evidence

      Mr. Walker argues that the Appeals Council failed to adequately review his

post-decision medical evidence from the Center of Orthopaedic & Rehab

Excellence, which showed continuing left knee and left shoulder pain. (Doc. 12 at

28–29).     However, he also concedes that the only case on which he relies is

distinguishable “because the Appeals Council considered the evidence and held it

[did] not affect the decision.” (Id. at 29). He has therefore abandoned any argument

about whether the Appeals Council erred. See Singh v. U.S. Att’y Gen., 561 F.3d

1275, 1278 (11th Cir. 2009) (“[A]n appellant’s simply stating that an issue exists,

without further argument or discussion, constitutes abandonment of that issue and

precludes our considering the issue . . . .”); see also Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant



                                         8
        Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 9 of 10




abandons a claim when he either makes only passing references to it or raises it in a

perfunctory manner without supporting arguments and authority.”).

       4.        Hypothetical Question

       Mr. Walker’s final argument is that the ALJ’s hypothetical question to the

vocational expert did not include all his impairments because the ALJ did not include

Mr. Walker’s pain level, the effect of his pain medications, or his testimony about

his need to keep his legs raised. (Doc. 12 at 30).

       “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).

But the ALJ is “not required to include findings in the hypothetical that the ALJ has

properly rejected as unsupported.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004); see also McSwain v. Bowen, 814 F.2d 617, 619–20 & n.1

(11th Cir. 1987) (holding that the ALJ did not err in asking a hypothetical question

that assumed only restrictions that the evidence supported and omitted other

restrictions).

       As discussed above, the ALJ acknowledged Mr. Walker’s testimony about his

level of pain, the side effects of his medications, and his need to prop up his legs.

(R. 59–60). But the ALJ found Mr. Walker’s allegations “disproportionate to the

objective medical evidence” because “[t]he record does not contain objective signs



                                          9
       Case 4:20-cv-00555-ACA Document 15 Filed 08/05/21 Page 10 of 10




and findings that could reasonably be expected to produce the degree and intensity

of the pain and limitations alleged.” (Id. at 60). The ALJ discussed at length other

evidence in the record supporting his finding. (Id. at 60–67). Mr. Walker does not

address the ALJ’s reasoning for his findings, and has therefore abandoned any

argument on that point. See Singh, 561 F.3d at 1278; Sapuppo, 739 F.3d at 681. But

to the extent Mr. Walker does challenge the ALJ’s finding about Mr. Walker’s

testimony, his argument amounts to an invitation for the court to reweigh the

evidence, which the court cannot do. See Winschel, 631 F.3d at 1178; cf. Moore,

405 F.3d at 1213. The court will not reverse the ALJ’s decision on this ground.

V.    CONCLUSION

      Substantial evidence supports the Commissioner’s decision and the

Commissioner applied proper legal standards in reaching that decision. Therefore,

the court WILL AFFIRM the Commissioner’s final decision. The court will enter

a separate order consistent with this memorandum opinion.

      DONE and ORDERED this August 5, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                        10
